UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6581



JULIUS S. BAKER, SR., Reverend,

                                              Plaintiff - Appellant,

          versus


M. J. GLOVER, Police Officer of the City of
Columbia; NFN AUSTIN, Chief of Police; JAMES
MCCAULLEY, Director of the Richland County
Detention Center,

                                              Defendants- Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-825-3-17BC)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julius S. Baker, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julius S. Baker, Sr., appeals from the district court’s order

denying relief on his 42 U.S.C. § 1983 (1988) complaint. We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Baker v. Glover, No. CA-98-825-3-17BC (D.S.C. April 14, 1998). We

deny Baker’s motion for the appointment of counsel. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2